Honorable Tom A.   Craven
County Auditor
McLennan County
Waco, Texas
Dear Sir:                   Opinion No. O-4412
                            Re: .Whether school district
                                 may use excess of,main-
                                 tenance tax over 50#,on
                                 the $100.00 valuation
                                 for payment of debts
                                 created in prior years
          We have .receivedyour letter of recent date
which we quote in part as follows:
          "In order to qualify for State Rural
   ~'Aid, it.18 necessary for fifty cents:of the
     Rural:Maintenance Tax of a school to be used in
     caring for the rural aid needs of such school.
     Rulings from your department indicate that any
     maintenanoe tax levied by a school over and above
     this required fifty cents may be used for any
     legal purposes.
          '"The County Superintendent of McLennan
     County is, I think, using a too liberal inter-
     pretation of the 'term *legal purpose* as a basis
     for approving certain common school d~istrict
     expenditures. My contention is that current
     local maintenance tax revenues are not eligible
     for the payment of debts incurred.during prior
     years until the necessary expenses for the
     current year are satisfied. The local County
     Superintendent .is paying out of currentlocal
     maintenance taxirevenues; and contends he is le-
     gally ~justified in doing sr.,~debts incurred in
     prior years; which were,in excess of prior year
     budgets, to the exclusion of necessary current
     expenses~and, in some instances, when funds
     are not even available to pay teacherst salaries
     for the current gear."
                                                . _. .. .-
                                          r?,




Honorable Tom A. Craven, page 2, O-4412


          We quote from Sec. 2 of the Current Rural Aid Ap-
propriation Bill (Acts 47th Leg., ch. 549):
          ,I
           . . . .After the indebtedness in these
     funds; if any, has been retired the income from
     thilsmaintenance tax in excess of the required
     fifty cents (504) maintenance tax may be used at
     the discretion of the local school authorities
     of the district for any lawful school purpose."
          Your question resolves itself into the proposition
whether that part of the maintenanoe tax levy of a school
district which is in excess of fifty cents on the $100.00
valuation may be used to pay obligations of prior years.
          Recently this department rendered Opinion No.
O-4257 dealing with the payment of debts of a school dis-
triot of one year with the revenues of a subsequent year.
We quote from that opinion as follows:

          ”
           . . . This department has consistently held
     that debts oreated by a schooldistriat in a
     certain year whioh create a defioiency inthe
     school fund for that year are in violation of
     law and create no olaim aga~instthe district.
     In other words.,the tnustees of a school district
     are not authorized to create a debt payable
     outof the revenues of~the distriot ,ofa subse-.
     quent year. Opinions No. o-4001, No. O-2231;
     Collier v..Peaoook, 54 S.W. 1025; Templeman
     Common School District v. Boyd B. Head Company
     101 S.Y. (2d) 352; First National Bank of Athens
     V. Murchison Independent School Dist., 114 S.W.
     (2d) 382; Rarlingen Independent School Mst.
     v. C.H. Page & Bro. 48 S.W.   (2d) 983.
          n.     .   .   .

          i, .
             . . .Debts may not begcontracted
     greater than the amount oftavailable funds on
     hand
       _ or
          - that may be reasonably enticipated for that
     school year. A debt created in excess of such
     amount is void and constitutes no claim against
     the district. Obligations ,.expresslypayable out
     of funds accruing to the ,district in a~subsequent
     scholastic year may not validly be created by
     the trustees of a.school district; such obliga-
     tions are void and create~no liability whatsoever



                                    ,
         . . --
                  q
                                              y?l
Honorable Tom A. Craven, page 3, O-4412


     on the part of the district. If in a previous
     year a debt was validly created in reasonable
     antioipation of revenues to be collected for that
     year, but the fund actually realized was insufficient
     to discharge the same, such debt may be paid from
     the delinquent taxes of such previous year or
     years prior thereto. Such a debt cannot be paid
     from the revenues of a subsequent year, at least
     unless there is an actual surplus in the fund
     after the discharge of all the obligations of such
     subsequent year; however, as there Is no such
     surplus in the fund of the school district in-
     volved, it is not necessary for us to pass upon
     this point, and we express no opinion thereon."
           We are of the opinion that the cases cited in
 minion No. O-4257 are applicable to a school distriot
whether or not it levies more than a fifty cent
maintenance tax, that the same limitations are present
with respect to the funds of the district realized from a
.maintenance tax of more than fifty cents, and that the
principles announced in Opinion No. O-4257 are the~refore,
applicable to the subject matter of your inquiry. It
 follows that an expenditure of school funds in violation
of such principles would not be for a lawful purpose.
We enclose a copy of Opinion No. O-4257 for your consider-
ation.

                                 Very truly yours
                             ATTORNEY GENERAL OF TEXAS
                             s/ George W. Sparks
Approved Feb. 24, 1942       m       George   W. Sparks
                                              Assistant
s/ Grover Sellers
First Assistant'
Attorney General
Approved Opinion Committee
By BWB, Chairman
GWS:ff/cg